United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                     ___________

                                     No. 08-1584
                                     ___________

C. J. Stewart,                       *
                                     *
            Appellant,               *
                                     *
      v.                             * Appeal from the United States
                                     * District Court for the
David W. Freeman; John Janes; Jay    * Western District of Missouri.
Cassady; John Doe, Superintendent/   *
Designee,                            * [UNPUBLISHED]
                                     *
            Appellees.               *
                                ___________

                              Submitted: March 6, 2009
                                 Filed: March 31, 2009
                                  ___________

Before BYE, COLLOTON, and GRUENDER, Circuit Judges.
                           ___________

PER CURIAM.

       Missouri prisoner C. J. Stewart appeals the district court’s1 preservice dismissal
of his 42 U.S.C. § 1983 complaint, in which he alleged that prison officials violated
his due process rights by wrongly confining him to administrative segregation for ten
days after determining that he had committed conduct violations. Upon de novo

      1
       The Honorable Nanette K. Laughrey, United States District Judge for the
Western District of Missouri, adopting the report and recommendations of the
Honorable William A. Knox, United States Magistrate Judge for the Western District
of Missouri.
review, see Cooper v. Schriro, 189 F.3d 781, 783 (8th Cir. 1999) (per curiam), we
agree with the district court that Stewart failed to state a due process claim. See
Sandin v. Conner, 515 U.S. 472, 486-87 (1995) (confinement in segregation following
cited violation of prison regulations does not implicate due process unless
confinement poses atypical and significant hardship on inmate in relation to ordinary
incidents of prison life; administrative segregation for 30 days was not atypical and
significant hardship implicating liberty interest); see also Phillips v. Norris, 320 F.3d
844, 847 (8th Cir. 2003) (demotion to segregation, even without cause, is not itself
atypical and significant hardship).

      Accordingly, we affirm. See 8th Cir. R. 47B.
                     ______________________________




                                          -2-